CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the use in this Registration Statement on Form N-1A (“Registration Statement”) of our report dated August 11, 2016, relating to the financial statements and financial highlights of Putnam International Value Fund, which appear in such Registration Statement. We also consent to the references to us under the "Financial highlights" and "Report of Independent Registered Public Accounting Firm and Financial Statements" in such Registration Statement. /s/ PricewaterhouseCoopers LLP Boston, Massachusetts February 22, 2017
